UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 09-4765


UNITED STATES OF AMERICA,

                 Plaintiff - Appellee,

            v.

JAMAL STEWART, a/k/a Marly Mar, a/k/a Playboy, a/k/a Cuz,

                 Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     William D. Quarles, Jr., District
Judge. (1:08-cr-00415-WDQ-1)


Submitted:   March 15, 2011                 Decided:    March 17, 2011


Before MOTZ and     WYNN,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed in part; dismissed in part by unpublished per curiam
opinion.


Allen H.     Orenberg, THE ORENBERG LAW FIRM, North Bethesda,
Maryland,    for Appellant.     Christopher M. Mason, Special
Assistant    United States Attorney, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Jamal     Stewart       appeals       his      conviction       and    262-month

sentence imposed by the district court following a guilty plea

to     conspiracy     to     distribute         and     possess       with        intent   to

distribute fifty grams or more of cocaine base (“crack”) and one

kilogram or more of heroin, in violation of 21 U.S.C. § 846

(2006).     Stewart’s counsel has filed a brief pursuant to Anders

v.   California,      386    U.S.    738    (1967),         asserting       that,    in    his

opinion,     there    are     no    meritorious            issues     for    appeal,       but

questioning whether Stewart was denied effective assistance of

counsel at any stage of the proceedings.                      Stewart was advised of

his right to file a pro se supplemental brief but did not file

one.    For the reasons that follow, we affirm in part and dismiss

in part.

            Stewart         contends       that       he     was     denied        effective

assistance     of    counsel       in    the      district         court.         Claims    of

ineffective assistance of counsel generally are not cognizable

on direct appeal.          United States v. King, 119 F.3d 290, 295 (4th

Cir. 1997).         Rather, to allow for adequate development of the

record, a defendant must bring such claims in a 28 U.S.C.A. §

2255 (West Supp. 2010) motion, unless the record conclusively

establishes     ineffective             assistance.                United     States        v.

Richardson, 195 F.3d 192, 198 (4th Cir. 1999); King, 119 F.3d at

295.      Because Stewart does not specify any actual errors by

                                            2
counsel and because the record does not conclusively show that

Stewart’s counsel was ineffective, we decline to consider this

issue on direct appeal.

              With    regard     to   Stewart’s      sentence,      we    do   not   have

jurisdiction over this portion of the appeal.                       Under 18 U.S.C.

§ 3742(c) (2006), a defendant’s appeal of a sentence to which he

stipulated in a Fed. R. Crimi. P. 11(c)(1)(C) plea agreement is

limited   to    circumstances         where    “his   sentence      was    imposed    in

violation of law [or] was imposed as a result of an incorrect

application of the sentencing guidelines.”                       United States v.

Sanchez, 146 F.3d 796, 797 (10th Cir. 1998) (internal quotation

marks   and    citation         omitted;   alteration       in   original);      United

States v. Littlefield, 105 F.3d 527, 527-28 (9th Cir. 1997).

Because   none       of   the    exceptions     to    the   limit    on    appeals    of

stipulated sentences applies in Stewart’s case, we dismiss the

appeal of Stewart’s sentence.

              In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.       We therefore affirm Stewart’s conviction and dismiss

the appeal of his sentence.                This court requires that counsel

inform his client, in writing, of the right to petition the

Supreme Court of the United States for further review.                           If the

client requests that a petition be filed, but counsel believes

that such a petition would be frivolous, then counsel may move

                                           3
in   this   court   for      leave   to       withdraw      from    representation.

Counsel’s motion must state that a copy thereof was served on

the client.     We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   the   court   and    argument        would   not    aid     the   decisional

process.

                                                                   AFFIRMED IN PART;
                                                                   DISMISSED IN PART




                                          4